19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 1 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 2 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 3 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 4 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 5 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 6 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 7 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 8 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 9 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 10 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 11 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 12 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 13 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 14 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 15 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 16 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 17 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 18 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 19 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 20 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 21 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 22 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 23 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 24 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 25 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 26 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 27 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 28 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 29 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 30 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 31 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 32 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 33 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 34 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 35 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 36 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 37 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 38 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 39 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 40 of 41
19-46779-pjs   Doc 13   Filed 05/19/19   Entered 05/19/19 23:23:44   Page 41 of 41
